DAVIDSON, Judge,
(dissenting).
Being unable to agree to the affirmance of this case, I respectfully dissent.
The sole issue presented for review is whether the state proved that appellant was an “adult male” person.
There is no question but that the term “adult male” person, as used in the statute, means one who has attained the full age of twenty-one years. Waldrep v. State, 150 Tex. Cr. Rep. 175, 199 S.W. 2d 781; Valdez v. State, 156 Tex. Cr. R. 192, 240 S.W. 2d 320.
To make proof of the fact that appellant had attained the full age of twenty-one years, the state relied solely upon the testimony of the prosecutrix, who was seventeen years of age.
Upon the witness’s direct examination she testified that appellant was twenty-two years of age and that she knew such fact of her own knowledge.
Upon cross-examination, however, the witness retracted or destroyed the effect of that statement when confronted with the fact that she was only seventeen years old and could not know, *245of her own knowledge, that appellant was twenty-one years of age. This she did in the following testimony:
“Q. So of course you couldn’t have known him more than 17 years, could you, if you are 17? A. No sir.
“Q. That would obviously be impossible. So you cannot say for a certainty that he is an adult male, of your own knowledge; certainly you have not known him 17 years — you haven’t known him longer than 17 years, have you? A. No.”
“Q. * * * That’s all you have got, then, Paula Dean (the prosecuting witness,) is just a general impression that he is over 21, isn’t that correct? A. Yes sir.”
It is apparent that the testimony of the witness as to the age of the appellant went no further than being an expression of opinion. Such opinion-testimony is not deemed sufficient to establish as a fact that appellant had reached his twenty-first birthday when the alleged offense was committed.
Proof of the age of the accused can not be shown by general reputation. 18 Tex. Jur., Sec. 68, p. 186.
The facts fail to show appellant’s guilt. The judgment ought to be reversed and the cause remanded.